Citation Nr: 0112125	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  00-16 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUES

1. Entitlement to an increased rating for residuals of a 
shell fragment wound to the left knee, evaluated as 10 
percent disabling.

2. Entitlement to a total disability rating by reason of 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from September 1949 
to May 1951.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2000 rating decision that 
increased the evaluation for residuals of a shell fragment 
wound to the left knee from 0 percent to 10 percent.  The RO 
also confirmed and continued a 30 percent evaluation for the 
residuals of a shell fragment wound to the right thigh, the 
veteran's only other service-connected disability.  Further, 
the RO denied a TDIU.  There ensued this appeal seeking a 
rating in excess of 10 percent for the left knee disability, 
as well as a TDIU.


REMAND

Appellate review discloses that the most recent VA 
examination for rating purposes was conducted in July 1999.  
That examination report set forth detailed clinical findings 
with respect to the right thigh and left knee.  However, the 
examiner stated that the examination was performed without 
the benefit of the veteran's claims folder or medical record.  

The VA has a duty to assist the appellant in the development 
of facts pertaining to his claim.  Veterans Claims Assistance 
Act of 2000, Pub L. No. 106-475, 114 Stat. 2096 (9 November 
2000) (VCAA).  The duty to assist includes, when appropriate, 
the duty to conduct a thorough and contemporaneous 
examination of the appellant that takes into account the 
records of prior medical treatment.  Green v. Derwinski, 1 
Vet. App. 121 (1991).  This is to ensure that the evaluation 
of a disability is a fully-informed one.  

Additionally, on 9 November 2000, the President signed the 
VCAA into law.  This new law applies to all claims filed on 
or after the date of the law's enactment, as well as to 
claims filed before the date of the law's enactment, and not 
yet finally adjudicated as of that date.  See VCAA, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to the VA's duty to assist.  See 
VCAA, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  The Board notes that the RO has not yet considered 
the veteran's claims in the context of the new law, nor has 
the veteran had an opportunity to prosecute his claim in that 
context.  Consequently, in order to afford the veteran due 
process of law, and to avoid the possibility of prejudice, 
the Board must remand the claim to the RO for further 
development.  See Bernard v. Brown,  4 Vet. App. 384 (1993).  
This case is thus REMANDED to the RO for the following 
action:

1. The RO must review the claims folder 
and ensure that all notification and 
development required by the VCAA is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
§§ 3 and 4 of the VCAA (to be codified 
as amended at                 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 
5107) are fully satisfied.

2. The RO's development should include 
making reasonable efforts to obtain 
copies of any pertinent, up-to-date VA 
and private medical records relating 
to treatment of the veteran's right 
thigh and left knee.  All records 
obtained should be added to the claims 
folder.

3. After the abovementioned development 
has been completed, the claims folder 
should be returned to the same VA 
physician who conducted the July 1999 
examination at the VA Medical Center, 
Martinsburg, West Virginia.  It is 
imperative that the examiner be 
furnished the claims folder and a copy 
of this Remand Order, and he must 
state for the record that he has 
reviewed the claims folder.  After 
reviewing the record and any 
additional evidence that is obtained, 
the examiner should furnish an 
addendum to the July 1999 examination 
report providing additional comment 
about disabilities involving the 
veteran's right thigh and left knee.  
Specifically, the addendum should 
indicate whether or not the left knee 
joint is stable, whether or not left 
knee scars are ulcerated or impair 
knee function, and how the left knee 
and right thigh disabilities affect 
the veteran's employability.  In the 
event the physician who conducted the 
1999 examination is no longer 
available, or further examination is 
felt to be warranted, then such 
additional examination should be 
scheduled.  The Board emphasizes that 
any new examiner must undertake a 
complete review of the veteran's 
claims folder and this Remand Order 
prior to the examination, and must 
state that such review has been 
accomplished.

4. Thereafter, the case should be further 
reviewed by the RO.  The RO must 
examine the claims folder and ensure 
that the foregoing development action 
has been conducted and completed in 
full.  If any development is 
incomplete, appropriate corrective 
action should be taken.  

If the veteran's claims have not been granted, he and his 
representative should be furnished an appropriate 
Supplemental Statement of the Case, and afforded a reasonable 
time to reply thereto.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS A. PLUTA
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


